UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6717



NELSON EDDY WALKER,

                                               Petitioner - Appellant,

          versus


TERRY O’BRIEN,     Warden;   UNITED   STATES    OF
AMERICA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00117-gec)


Submitted: December 14, 2006               Decided:    December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Eddy Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nelson Eddy Walker, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition and his motion for reconsideration.                   We have

reviewed the record and find no reversible error.               Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court.           Walker v. O’Brien, No.

7:06-cv-00117-gec (W.D. Va. filed Feb. 25, 2006 & entered Feb. 27,

2006; Mar. 17, 2006).        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -